DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 20
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites:
 “A computer program product comprising a computer readable
recording medium. . .”
	Claim should read
A computer program product comprising a non-transitory computer readable
recording medium. . .”
Appropriate correction required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 4—6, 9, 10, 14, 16, 18 & 19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner exactly what a “phase image” is. For the purposes of examination the Examiner will assume that a “phase image” is an image that visualizes and quantitifies velocity of moving organs, blood, etc.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2007/0276224 A1) in further view of Shirai et al. (US 2016/0161580 A1). 
Regarding claim 1
Lang discloses 


A magnetic resonance imaging (MRI) apparatus ([0010]) for obtaining a water-fat separation image ([0038], Dixon technique allows fat and no-fat images, or water/fat separation), the MRI apparatus comprising:
a controller ([0227]) configured to obtain first partial k-space data, second partial k-space data, and third partial k-space data, respectively based on a first partial echo signal, a second partial echo signal, and a third partial echo signal, which are magnetic resonance signals corresponding to a plurality of echo times with respect to an object, ([0217]—[0218], there are multiple partial k-space datum as well as multiple partial echo sequences)
obtain first reconstruction image data, second reconstruction image data, and third reconstruction image data with respect to the object, respectively based on the 
first partial k-space data, the second partial k-space data, and the third partial k- space data ([0218]), and
	Although strongly implied, Lang does not explicitly teach 
“obtain first water image data, first fat image data, and first phase image data of the object, respectively based on the first reconstruction image data, the second reconstruction image data, and the third reconstruction image data, by using a Dixon technique”.
Shirai, however, teaches 


obtain first water image data, first fat image data, and first phase image data of the object, respectively based on the first reconstruction image data, the second reconstruction image data, and the third reconstruction image data, by using a Dixon technique ([0142] & [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the facility of “phase image construction” as taught by Shirai in the apparatus of Lang.
The justification for this modification would be to use a multi-point Dixon method with different echo times to quantify fat signals for the diagnosis of certain diseases such as hepatic steatosis ([0007], Shirai).
	Regarding claim 11

The method of claim 11 is matched by the operation of the apparatus as set forth in claim 1.
Regarding claim 4
Lang in view of Shirai teach the MRI apparatus of claim 1, 
Lang applied to claim 4 further teaches 
wherein the controller ([0227]) is further configured to obtain first k-space data, second k-space data and third k-space data of the object corresponding to the plurality of echo times ([0218]), based on the first water image data, the first fat 


image data, the first phase image data, the first partial k- space data, the second partial k-space data, and the third partial k-space data ([0218]).
Regarding claim 14

The method of claim 14 is matched by the operation of the apparatus as set forth in claim 4.
Claims 2, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2007/0276224 A1) in further view of Shirai et al. (US 2016/0161580 A1) in view of Beck et al. (US 2015/0323637 A1). 
Regarding claim 2
Lang in view of Shirai teach the MRI apparatus of claim 1, 
Although strongly implied, Lang in view of Shirai do not explicitly teach 
“further comprising:
an RF coil configured to irradiate an RF excitation pulse to the object and receive the first partial echo signal, the second partial echo signal, and the third partial echo signal from the object”.
Beck, however, teaches 
an RF coil (FIG. 1, Ref 4, 5, 6, 9) configured to irradiate an RF excitation pulse to the object and receive the first partial echo signal, the second partial echo signal, and the third partial echo signal from the object ([0021] & [0039]).           


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RF coils receiving partial echoes” as taught by Beck in the apparatus of Lang in view of Shirai.
The justification for this modification would be to compensate MRI images for artifacts produce by patient motion ([0018], Beck).
Regarding claim 12

The method of claim 12 is matched by the operation of the apparatus as set forth in claim 2.
Claims 3, 5—8,  13, 15—18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2007/0276224 A1) in further view of Shirai et al. (US 2016/0161580 A1) in view of Reeder et al. (US 2006/0250132 A1).                                   
Regarding claim 3
Lang in view of Shirai teach the MRI apparatus of claim 1, 
Lang in view of Shirai do not explicitly teach 
“wherein the controller is further configured to obtain the first water image data, the first fat image data, and the first phase image data such that k-space data corresponding to each of the first water image data and the first fat image data obtained using the Dixon technique has an origin symmetric law equal to or greater than a certain value with respect to a center of a k-space”.
Reeder, however, teaches 

wherein the controller is further configured to obtain the first water image data, the first fat image data, and the first phase image data such that k-space data corresponding to each of the first water image data and the first fat image data obtained using the Dixon technique ([0005]) has an origin symmetric law equal to or greater than a certain value with respect to a center of a k-space ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “symmetrical law relative to the center of k-space” as taught by Reeder in the apparatus of Lang in view of Shirai.
The justification for this modification would be to maximize spatial resolution of the MRI image ([0025], Reeder).
Regarding claim 13

The method of claim 13 is matched by the operation of the apparatus as set forth in claim 3.
	Regarding claim 5
	Lang in view of Shirai teach the MRI apparatus of claim 4, 
	Lang applied to claim 5 further teaches 
wherein the controller ([0227]) is further configured to obtain first water k-space data and first fat k-space data respectively corresponding to the first water 


image data and the first fat image data ([0217]—[0218], there are multiple partial k-space datum as well as multiple partial echo sequences)
Lang in view of Shirai do not explicitly teach 
“cause the first water k-space data and the first fat k-space data to be origin symmetric with respect to a center of a k-space and obtain the origin symmetric first water k-space data and the origin symmetric first fat k-space data, and
obtain the first k-space data, the second k-space data and the third k-space data respectively based on the origin symmetric first water k-space data, the origin symmetric first fat k-space data, and the first phase image data”.
Reeder, however, teaches 
Water and fat images with symmetry relative to an origin around k-space ([0025]—[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “k-space data with symmetry about an origin” as taught by Reeder in the apparatus of Lang in view of Shirai.
The justification for this modification would be to maximize the resolution of the water/fat images during Dixon imaging ([0010], Reeder). 
Regarding claim 15



The method of claim 15 is matched by the operation of the apparatus as set forth in claim 5.
Regarding claim 6
Lang in view of Shirai in view of Reeder teach the MRI apparatus of claim 5, 
Reeder applied to claim 6 further teaches 
wherein the controller ([0227]) is further configured to obtain k-space data corresponding to each of the plurality of echo times based on the origin symmetric first water k-space data, the origin symmetric first fat k-space data, and the first phase image data, and
obtain the first k-space data, the second k-space data and the third k-space data by replacing some of the k-space data with the first partial k-space data, the second partial k-space data, and the third partial k-space data ([0025]—[0027]).
Regarding claim 16

The method of claim 16 is matched by the operation of the apparatus as set forth in claim 6.
Regarding claim 7
Lang in view of Shirai in view of Reeder teach the MRI apparatus of claim 6, 


Lang applied to claim 7 further teaches 
wherein the controller is further configured to obtain second water image data, second fat image data and second phase image data with respect to the object respectively based on the first k-space data, the second k-space data, and the third k-space data, by using the Dixon technique ([0038] & [0157]).
Regarding claim 17

The method of claim 17 is matched by the operation of the apparatus as set forth in claim 7.
Regarding claim 8
Lang in view of Shirai in view of Reeder teach  the MRI apparatus of claim 7, 
Lang applied to claim 8 further teaches 
wherein the controller is further configured to obtain at least one of k-space data corresponding to the second water image data and k-space data corresponding to the second fat image data ([0038] & [0217]),
Reeder applied to claim 8 further teaches 
determine whether an origin symmetric law of at least one of the k-space data corresponding to the second water image data and the k-space data corresponding to the second fat image data is equal to or less than a certain
threshold value ([0041] & [0068]), 

update the k-space data based on the second water image data, the second fat image data, and the second phase image data when the origin symmetric law is equal to or less than the certain threshold value, and
update the first k-space data, the second k-space data, and the third k-space data based on the updated k-space data, the first partial echo signal, the second partial echo signal, and the third partial echo signal ([0041] & [0068]).
Regarding claim 18

The method of claim 18 is matched by the operation of the apparatus as set forth in claim 8.
Claims 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2007/0276224 A1) in further view of Shirai et al. (US 2016/0161580 A1) in view of Nagae et al. (US 2015/0161800 A1).                                  
Regarding claim 9
Lang in view of Shirai teach the MRI apparatus of claim 1, 
Although strongly implied, Lang in view of Shirai do not explicitly teach 
“wherein the controller is further configured to obtain at least one of a first water emphasis image, a first fat emphasis image, and a first phase image, based on the first water image data, the first fat image data, and the first phase image data”.
Nagae, however, teaches 
Phase images based on emphasis images (claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “phase images based on emphasis images” as taught by Nagae in the apparatus of Lang in view of Shirai.
The justification for this modification would be to take high-quality images of dynamic tissues—blood, heart etc. 
Regarding claim 19

The method of claim 19 is matched by the operation of the apparatus as set forth in claim 9.
Regarding claim 10
Lang in view of Shirai in view of Nagae teach the MRI apparatus of claim 9, further comprising:
Nagae aplied to claim 10 further teaches 
a display displaying at least one of the obtained first water emphasis image, first fat emphasis image, and first phase image (claim 7).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2007/0276224 A1) in further view of Shirai et al. (US 2016/0161580 A1) in view of Eggers US (9,753,109 B2). 
Regarding claim 20
Although strongly implied, Lang in view of Shirai do not explicitly teach 
“A computer program product comprising a computer readable

recording medium having recorded thereon a program for executing the method of claim 11 on a computer”.
Eggers, however, teaches 
 A computer program product (column 1, lines 15—25) comprising a computer readable recording medium having recorded thereon a program for executing the method of claim 11 on a computer (claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Eggers in the computer program product of  Eggers.
The justification for this modification would be to have permanently store the MRI computer program in case of accidental machine power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 


an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/Frederick Wenderoth/ 
Examiner, Art Unit 2852